Title: To Alexander Hamilton from Edward Carrington, 31 May 1799
From: Carrington, Edward
To: Hamilton, Alexander


          
            Sir,
            Richmond Supervisors Office May 31. 1799
          
          I received your letter of the 3d. Instant inclosing two plans which have been in contemplation for a division of the State of Virginia into districts for the Recruiting Service, and mentioning that it was probable I had before recd. from the Secretary of War one of the plans, A, as a guide in forming Contracts.
          I have never recd. from the Secretary of War either of those plans. In a letter which I recd. from him requesting Contracts to be made, he designated particular places of Rendezvous, as contained in the inclosed advertisement which I published in consequence of his request; and as he desired that the Contracts might provide for supplies in every part of the State, I annexed to each Rendezvous, the Counties which appeared to me most applicable for the purpose of securing the object intended.
          You will readily perceive that the arrangement differs in some respects from both the plans you have enclosed, but as you have permitted my deviating, where I might conceive it useful to do so, the business is well upon the whole. And upon the ground of my own previous arrangement, I have complied with your further permission & desire, in newly allotting to Lt. Colonels Bentley & Parker, their respective Circles. You will herewith receive the plan upon which this has been done; and I shall immediately Communicate to each a Copy.
          A Contract is already engaged and is reducing to form, for all Lt. Colo. Perkins Circle, except at Staunton, Charlottesville, Fincastle, & Abingdon—at Staunton & Charlottesville, temporary arrangements for supplies are now in practice, for recruiting parties previously there—but Fincastle & Abingdon still remain without provision of any kind, and will waste then waste the time limited in my advertisement. 
          As to Lt Colo. Bentleys Circle, Richmond & Kempsville are now under engagements for supplies as former recruiting Stations—all the rest of the remainder of the circle awaites the operations of my advertisement. I do not doubt, but that Contracts will be obtained, but as in the greater part of the circle, it is a new kind of business, added to the circumstance of a great scarcity of grain, it is to be apprehended that some difficulty will be met in obtaining good Contracts.
          The best shall be done that can.
          I am with great respect & esteem Sir Your Most Obt S
          
            E Carrington
            Supr D V
          
          
            P.S. Several letters from you to Lt Col Bentley, addressed to my care were immediately forwarded to him.
          
          Genl Alexr. Hamilton
        